DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on March 1, 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed September 29, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 2 and 26 have been canceled. Claims 28 and 29 are newly added. Claims 1, 3-25 and 27-29 are pending. Claims 1, 3, 6-8, 22 and 27 have been amended. Claims 10-21 are withdrawn. Claims 1, 3-9, 22-25 and 27-29 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6 and 22-24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Szalay et al. US 2014/0271549 A1, 09/18/2014 (hereinafter Szalay, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on September 29, 2020. A response to applicant’s arguments is found below. 
Claim 1 describes a method of treating cancer, the method comprising simultaneous or sequential administration of an oncolytic virus and a STAT1/3 inhibitor, wherein the STAT1/3 inhibitor is a STAT1/3 phosphorylation inhibitor. Claim 5 defines the cancer as being breast cancer, brain cancer, colon cancer, lung cancer, or prostate cancer. Claim 6 describes the oncolytic virus as being a herpes simplex virus. Claim 22 describes a method for improving efficacy of an oncolytic virotherapy, which comprises the steps of: (a) administering an oncolytic virus to a subject; and (b) administering a STAT1/3 inhibitor in an amount that is effective to reduce microglia- or macrophage-mediated suppression of replication of the oncolytic virus, wherein the STAT1/3 inhibitor is a STAT1/3 phosphorylation inhibitor. Claim 23 describes administering the oncolytic virus and STAT1/3 inhibitor together. Claim 24 describes administering the oncolytic virus and STAT1/3 inhibitor in series. 
Szalay describes a method for treating cancer comprising administering a viral therapy and a secondary therapeutic compound such as an antibiotic in order to improve viral efficacy (Szalay, para 6). Szalay describes using oncolytic viruses such as herpes virus vectors (HSV) (Szalay, para 7, 81, 202 and 230). Szalay discloses administering the secondary therapeutic compound either simultaneously, sequentially or intermittently with the oncolytic virus (Szalay, para 416, 437 and 455). Szalay exemplifies the use of numerous therapeutic antibiotic compounds which are administered in combination with an oncolytic virus. For example, Szalay exemplifies the use of nitrofurans as the secondary therapeutic 

Response to Traversal
Applicant traverses the instant rejection by arguing that Szalay broadly describes a long laundry list of antibiotics which can be used to enhance the efficacy of treatment with a therapeutic virus. Applicant points to para 6 of Szalay which describes “the antibiotic is one that inhibits the growth of or kills commensal gut bacteria and thereby reduces the number of gut bacteria and is not an anti-cancer antibiotic” (Szalay, para 6). Applicant argues that Szalay therefore describes generic non-cancer antibiotics rather than the claimed STAT1/3 phosphorylation inhibitors.
This argument has been fully considered but is not found convincing. A further reading of para 6 states that “administration of such antibiotics can be employed with any type of viral therapy, including, for example viral therapy to provide gene therapy and/or to treat cancers and tumors” (Szalay, para 6). Furthermore, the instant claims do not require a cancer antibiotic, rather a STAT1/3 phosphorylation inhibitors which is administered simultaneously or sequentially with an oncolytic virus for treating cancer. Szalay discloses and claims the use of nitrofurans which act as STAT1/3 phosphorylation inhibitors (Szalay, para 15 and 221, claims 35 and 47). This is further supported in applicants specification wherein “nitrofuran” is given as an example of STAT1/3 phosphorylation inhibitors (instant specification, para 69). Accordingly, Szalay anticipates claims 1, 5-6 and 22-24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 22-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay (supra) as applied to claims 1, 5-6 and 22-24 in further view of Norden et al. "Activation of host antiviral RNA-sensing factors necessary for herpes simplex virus type 1-activated transcription of host cell fucosyltransferase genes FUT3, FUT5, and FUT6 and subsequent expression of sLex in virus-infected cells." Glycobiology 19.7 (2009): 776-788 (hereinafter Norden, reference of record). This rejection is maintained for the same reasons as described in the office action mailed on September 29, 2020 with respect to claims 1, 3-6 and 22-25 and 27 and newly applied to claim 28. A response to applicant’s arguments is found below.
A description of claims 1, 5-6 and 22-24 can be found above. Claim 3 describes the STAT1/3 phosphorylation inhibitor as nifuroxazide or a derivative or analog thereof. Claim 4 describes the method of claim 1, wherein the STAT1/3 inhibitor is C16 or a derivative or analog thereof. Claim 25 describes the method of claim 22, wherein the STAT1/3 inhibitor is C16, salt forms thereof, prodrugs thereof, or derivatives thereof. Claim 27 describes the STAT1/3 inhibitor as being a nifuroxazide or a derivative or analog thereof. Claim 28 describes the oncolytic virus as HSV-1.

Norden describes a highly specific protein kinase R (PKR) inhibitor called C16 and uses it to investigate the primary role of PKR as a viral RNA target for HSV type 1 (HSV-1) (Norden, abstract and results para 1). Norden found that C16 inhibited the transcription of three host fucosyltransferase genes (FUT3, FUT5 and FUT6). Norden states that FUT3 and FUT5 are linked to other PKR-activated transcriptional factors like STAT (Norden, pg 783 last paragraph and 784 first paragraph). Thus, Norden teaches that C16 is a known PKR inhibitor that may be used to inhibit STAT function. 
It would have been prima facie obvious to one of ordinary skill in the art to use the C16 STAT inhibitor taught by Norden with the method for treating cancer comprising the simultaneous or sequential administration of an oncolytic HSV and a STAT1/3 inhibitor taught by Szalay. It would have been a matter of simple substitution to exchange one known STAT1/3 inhibitor for another to obtain predictable results to meet the claim limitations of instant clams 4 and 25. Both nitrofurans (instant claim 7 and para 7 of the applicant’s specification) and C16 (Norden, abstract and results para 1) are known STAT inhibitors that could be substituted into the oncolytic HSV cancer therapy taught by Szalay. One would have been motivated to substitute C16 for nitrofuran since C16 is a highly specific PKR and STAT inhibitor that may lead to better clinical outcomes when administered with HSV (Norden, results para 1). One would have a 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to use HSV-1 viral vectors in the method of Szalay. Szalay describes using oncolytic viruses such as herpes virus vectors (HSV) (Szalay, para 7, 81, 202 and 230). Although Szalay does not expressly describe HSV-1 vectors, it would have been obvious to experiment with HSV-1 given there are only two HSV variants (HSV-1 and HSV-2). Routine experimentation would lead one of ordinary skill to examine HSV-1, especially due to the favorable results achieved from oncolytic HSV-1 therapy as reported by Norden (Norden, abstract and results para 1). One would have a reasonable expectation of success since both Norden and Szalay are working with HSV using well established experimental techniques. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 3-6 and 22-25 and 27-28 to have been prima facie obvious to at the time the invention was made.  

Response to Traversal
Applicant traverses the instant rejection by arguing that Szalay does not teach or suggest STAT1/3 phosphorylation inhibitors and teaches away from the presently claimed invention. Applicant argues that Norden does not solve the deficiencies of the primary reference. Applicant disagrees with the examiners statement that “it would have been a matter of simple substitution to exchange one known STAT1/3 inhibitor for another” and argues that modifying the teaching of Szalay would go against the direct teachings and purpose of using an antibiotic that “inhibits the growth of or kills commensal gut bacteria and thereby reduces the number of gut bacteria and is not an anti-cancer antibiotic” (Szalay, para 6). 
This argument has been fully considered but is not found convincing. As described previously, the examiner disagrees with applicant’s arguments of Szalay teaching away from the claimed invention. A further reading of para 6 states that “administration of such antibiotics can be employed with any type of viral therapy, including, for example viral therapy to provide gene therapy and/or to treat cancers and tumors” (Szalay, para 6). Therefore, Szalay does not teach away from the claimed invention. Regarding Szalay in view of Norden, it would have been a matter of simple substitution to exchange one known STAT1/3 inhibitor for another to obtain predictable results to meet the claim limitations of instant clams 4 and 25. Both nitrofurans (instant claim 7 and para 7 of the applicant’s specification) and C16 (Norden, abstract and results para 1) are known STAT inhibitors that could be substituted into the oncolytic HSV cancer therapy taught by Szalay. One would have been motivated to substitute C16 for nitrofuran since C16 is a highly specific PKR and STAT inhibitor that may lead to better clinical outcomes when administered with HSV (Norden, results para 1). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 3-6 and 22-25 and 27-28 to have been prima facie obvious to at the time the invention was made.  

Claims 1, 3-9 and 22-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Szalay (supra) and Norden (supra) as applied to claims 1, 3-6 and 22-25 and 27-28 above in further view of Aghi et al. "Oncolytic herpes virus with defective ICP6 specifically replicates in quiescent cells with homozygous genetic mutations in p16." Oncogene 27.30 (2008): 4249-4254 (hereinafter Aghi, reference of record).  This rejection is maintained for the same reasons as described in the office action mailed on September 29, 2020 with respect to claims 1, 3-9, 22-25 and 27 and newly applied to claim 28-29. A response to applicant’s arguments is found below.
A description of claims 1, 3-6 and 22-25 and 27-28 can be found above. Claim 7 describes the method according to claim 6, wherein the virus has a defective viral ribonuclease reductase gene, and optionally, an otherwise intact ICP34.5 gene. Claim 8 describes the ICP6 gene being modified such that the ICP6 gene is incapable of expressing a functional ICP6 gene product. Claim 9 describes the oncolytic 
Both Szalay and Norden do not explicitly discuss a defective viral ribonuclease reductase gene with an otherwise intact ICP34.5 gene or an ICP6 gene being modified such that the ICP6 gene is incapable of expressing a functional ICP6 gene product. 
Aghi describes an oncolytic HSV with a defective viral ICP6 gene (defective for encoding a viral ribonucleotide reductase) (Aghi, abstract and para 1 intro). Aghi shows both in vitro and in vivo evidence that defective ICP6 leads to increased HSV oncolytic selectivity (Aghi, Figure 1 and para 1-2 intro). Aghi cites previous experiments wherein ꝩ34.5 (ICP34.5) genes are mutated, but nonetheless experiments with oncolytic HSV with a defective viral ICP6 genes (defective viral ribonucleotide reductase) and intact ꝩ34.5 (ICP34.5) genes (Aghi, intro para 1 and Fig 2). Furthermore, Aghi demonstrates this using the HrR3 viral strain (Aghi, intro para 3). 
It would have been obvious to one of ordinary skill in the art to use an oncolytic HSV (HrR3 strain) with a defective viral ICP6 gene taught by Aghi with the method for treating cancer comprising the simultaneous or sequential administration of an oncolytic HSV and a STAT1/3 inhibitor comprising C16 taught by Szalay and Norden. One skilled in the art could substitute the oncolytic HSV with a defective viral ICP6 gene for the wild type HSV taught by Szalay. Both Szalay and Aghi teach oncolytic HSV for treating cancer.  It would have been a matter of simple substitution to exchange one known oncolytic HSV for another to meet the claim limitations of instant clams 7-9. One would have been motivated to make this substitution since oncolytic HSV with a defective viral ICP6 gene show greater oncolytic selectivity as shown by Aghi, thus leading to a more effective anti-cancer therapy. One would have a reasonable expectation of success since both Szalay and Aghi are working with HSV using well established experimental techniques. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by referring to previous arguments showing the deficiencies of Szalay and Norden. Applicant argues that the addition of Aghi does not resolve the deficiencies of Szalay and Norden.
This argument has been fully considered but is not found convincing. Applicant is invited to review previous arguments why Szalay and Norden are relevant prior art. Furthermore, its argued that it would have been obvious to one of ordinary skill in the art to use an oncolytic HSV (HrR3 strain) with a defective viral ICP6 gene taught by Aghi with the method for treating cancer comprising the simultaneous or sequential administration of an oncolytic HSV and a STAT1/3 inhibitor comprising C16 taught by Szalay and Norden. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1, 3-9 and 22-25 and 27-29 to have been prima facie obvious to at the time the invention was made.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633